       Case 1-18-46721-nhl            Doc 54      Filed 07/07/20    Entered 07/07/20 11:51:10




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------X
In re:                                                             Case No.: 18-46721-nhl

Yan Kravchenko,                                                    Chapter 13

                                    Debtor.
--------------------------------------------------X

                                          NOTICE OF MOTION

       PLEASE TAKE NOTICE that a motion has been made by Lester & Associates, P.C.,
counsel to the above-captioned debtor, the date, time and relief sought is set forth below.

RETURN DATE:                                              August 19, 2020
AND TIME:                                                 11:30 AM

JUDGE:                                                    Hon. Nancy Hershey Lord

COURTROOM:                                                271-C Cadman Plaza East, Courtroom 3577
                                                          Brooklyn, NY 11201-1800

RELIEF SOUGHT:                                            Motion seeking to Expunge
                                                          Proof of Claim No. 10.

        PLEASE TAKE FURTHER NOTICE that answering papers, if any, must be filed with the
Clerk of the United States Bankruptcy Court and must be served upon Lester & Associates, P.C.
as attorney for the debtor at least seven (7) days prior to the return date of this motion.

Dated: July 7, 2020
       Garden City, New York

                                                                   LESTER & ASSOCIATES, P.C.



                                                                 /s/ Seung Woo Lee
                                                             By: Seung Woo Lee, Esq.
                                                                 600 Old Country Road, Suite 229
                                                                 Garden City, New York 11530
                                                                 (516) 357-9191
                                                                 slee@rlesterlaw.com
       Case 1-18-46721-nhl            Doc 54      Filed 07/07/20    Entered 07/07/20 11:51:10




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------X
In re:                                                             Case No.: 18-46721-nhl
Yan Kravchenko,                                                    Chapter 13
                                    Debtor.
---------------------------------------------------X
      DEBTOR’S OBJECTION PURSUANT TO 11 U.S.C. § 502 AND FED. R.
   BANKR. P. §§ 3001 & 3007 TO CLAIM NO. 10 FILED BY U.S. DEPARTMENT OF
                                 EDUCATION
TO:     THE HONORABLE NANCY HERSHEY LORD
        UNITED STATES BANKRUPTCY JUDGE
        The debtor, Yan Kravchenko (the “Debtor”), in the above-captioned bankruptcy case (the

“Bankruptcy Case”), by and through his undersigned counsel, Lester & Associates, P.C., hereby

submits this objection (the “Objection”), pursuant to 11 U.S.C. § 101, et seq. (the “Code”) and

11 U.S.C. §502 and Rules 3001 and 3007 of the Federal Rules of Bankruptcy Procedure (the

“Rules”), to Proof of Claim No. 10 (“Claim No. 10”) filed by U.S. Department of Education

(“USDE”). In support thereof, the Debtor respectfully represents as follows:

        1.       The Debtor commenced the Bankruptcy Case by filing a voluntary petition (the

“Petition”) for protection under Chapter 13 of the Bankruptcy Code in the Eastern District of New

York on November 21, 2018 (the “Petition Date”).

        2.       Marianne DeRosa was the appointed Chapter 13 trustee (the “Trustee”) in the

Bankruptcy Case.

        3.       On May 9, 2019, USDE filed Claim No. 10 in the total sum of $53,936.83 for debt

arising from a “Student Loan Debt,” which was docketed in the claims register for this Bankruptcy

Case as Claim No. 10. A copy of Claim No. 10 is attached hereto as Exhibit “A”.

        4.       On November 19, 2019, Debtor filed his second amended plan (the “Plan”)

proposing under Part 9 of the Plan that the Debtor would directly remit monthly payment in the
         Case 1-18-46721-nhl             Doc 54      Filed 07/07/20        Entered 07/07/20 11:51:10




amount of $350.00 to USDE and that Claim No. 10 shall not receive distribution from the Trustee.

A copy of the Plan is attached hereto as Exhibit “B”.

           5.       However, the Trustee advised the Debtor’s counsel that the Plan cannot be

confirmed since the Plan does not provide for payment of the full amount of Claim No. 10 even

though the Plan proposes that the Debtor would directly remit monthly payment in the amount of

$350.00 to USDE1.

           6.       In order to resolve the above issue, Debtor’s counsel contacted USDE and requested

it to amend its claim including any pre-petition arrears and a correct amount of monthly payment

so the Debtor can propose a feasible plan which also cures the pre-petition arrears owed to USDE.

           7.       Educational Credit Management Corporation2 (“ECMC”) advised in a letter dated

June 29, 2020 (the “Letter”) that USDE is currently holding the Debtor’s account in a suspended

status, and (unless directed to do so by the bankruptcy plan), the Debtor is “not required to make

payments on his federal student loan debt(s) until after the conclusion of the bankruptcy.” A copy

of the Letter is attached hereto as Exhibit “C”.

           8.       According to the Letter, the Debtor is not required to make payment on Claim No.

10 and the Debtor intends to start remitting payments to USDE after the conclusion of his

Bankruptcy Case.

           9.       Therefore, based on the above, the Claim No. 10 should be expunged from the

claims register in this Bankruptcy Case.




1
    This Court should note that USDE has not filed any objection to confirmation of the Plan.
2
 Upon information and belief, ECMC is a specialized guarantor that has been designated by USDE to provide services
and oversight during active bankruptcies.
      Case 1-18-46721-nhl       Doc 54     Filed 07/07/20     Entered 07/07/20 11:51:10




       WHEREFORE, the Debtor respectfully requests that this Honorable Court enter an Order

expunging Claim No. 10 in its entirety, and for any such other and further relief as this Honorable

Court deems just and proper under the circumstances.

Dated: July 7, 2020
       Garden City, New York
                                                             Lester & Associates, P.C.


                                                             /s/ Seung Woo Lee
                                                             By: Seung Woo Lee, Esq.
                                                             Counsel for the Debtor
                                                             600 Old Country Road, Suite 229
                                                             Garden City, New York 11530
                                                             (516) 357-9191
Case 1-18-46721-nhl   Doc 54   Filed 07/07/20   Entered 07/07/20 11:51:10
Case 1-18-46721-nhl   Doc 54   Filed 07/07/20   Entered 07/07/20 11:51:10
Case 1-18-46721-nhl   Doc 54   Filed 07/07/20   Entered 07/07/20 11:51:10
Case 1-18-46721-nhl   Doc 54   Filed 07/07/20   Entered 07/07/20 11:51:10
          Case 1-18-46721-nhl          Doc 54      Filed 07/07/20      Entered 07/07/20 11:51:10




Debt ID    Interest Rate   Principal   Interest   Admin Fees   TOTAL
Case 1-18-46721-nhl   Doc 54   Filed 07/07/20   Entered 07/07/20 11:51:10
Case 1-18-46721-nhl   Doc 54   Filed 07/07/20   Entered 07/07/20 11:51:10
Case 1-18-46721-nhl   Doc 54   Filed 07/07/20   Entered 07/07/20 11:51:10
Case 1-18-46721-nhl   Doc 54   Filed 07/07/20   Entered 07/07/20 11:51:10
Case 1-18-46721-nhl   Doc 54   Filed 07/07/20   Entered 07/07/20 11:51:10
Case 1-18-46721-nhl   Doc 54   Filed 07/07/20   Entered 07/07/20 11:51:10
Case 1-18-46721-nhl   Doc 54   Filed 07/07/20   Entered 07/07/20 11:51:10
Case 1-18-46721-nhl   Doc 54   Filed 07/07/20   Entered 07/07/20 11:51:10
      Case 1-18-46721-nhl      Doc 54    Filed 07/07/20   Entered 07/07/20 11:51:10




June 29, 2020



Roy J Lester Attorney at Law
Attn: Krista
600 OLD COUNTRY RD RM 229
GARDEN CITY, NY 11530-2011

RE: KRAVCHENKO, YAN
BORROWER NUMBER:        1872
BANKRUPTCY CASE#: 18-46721

Dear Krista:

The purpose of this letter is to introduce you to Educational Credit Management Corporation
(ECMC) and to provide you with the information you requested concerning Yan Kravchenko’s
student loan account held by the U.S. Department of Education (ED). ECMC is a specialized
guarantor that has been designated by ED to provide services and oversight during active
bankruptcies. As a result, Yan Kravchenko may receive correspondence or communication
directly from ECMC.

ED is currently holding Yan Kravchenko’s account in a suspended status, and—unless directed
to do so by the bankruptcy plan— Yan Kravchenko is not required to make payments on his
federal student loan debt(s) until after the conclusion of the bankruptcy.

If you have further questions, you may contact our Bankruptcy department at 888-363-4562.

Sincerely,



Briana Moore
Bankruptcy Operations Specialist
Bankruptcy Department
       Case 1-18-46721-nhl            Doc 54      Filed 07/07/20    Entered 07/07/20 11:51:10




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------X
In re:                                                             Case No.: 18-46721-nhl

Yan Kravchenko,                                                    Chapter 13

                                    Debtor.
--------------------------------------------------X

ORDER EXPUNGING PROOF OF CLAIM NO. 10 FILED BY U.S. DEPARTMENT OF
                          EDUCATION

        A Motion having been made by the Debtor, Yan Kravchenko, by his attorneys, Lester &

Associates, P.C., seeking to disallow proof of claim No. 10 in the amount of $53,936.83 filed by

U.S. Department of Education.

        NOW, upon review of the motion papers, no opposition being filed, a hearing having been

held August 19, 2020, at which Lester and Associates, P.C. appeared for the Debtor and no one

having appeared in opposition, and upon a finding that just cause exists to disallow the above

proofs of claim, it is

        ORDERED, that proof of claim No. 10 in the amount of $53,936.83 filed by U.S.

Department of Education is hereby expunged from the claims register in its entirety, WITH

PREJUDICE.
       Case 1-18-46721-nhl            Doc 54      Filed 07/07/20    Entered 07/07/20 11:51:10




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In Re:
                                                                         Case No. 18-46721-nhl
Yan Kravchenko,
                                                                         Chapter 13
                                     Debtor.
-----------------------------------------------------------X

                                       CERTIFICATE OF SERVICE

        I, Seung Woo Lee, an attorney duly admitted to practice law in the State of New York
certify under the penalty of perjury that:

        That on the 7th day of July, 2020, I served a copy of NOTICE OF MOTION TO
DISALLOW AND EXPUNGE PROOF OF CLAIM NO. 10 AND APPLICATION WITH
PROPOSED ORDER by depositing a true copy thereof in an official depository of the United
States Postal Service contained in a securely closed post-paid envelope directed to the following
person by First Class Mail at the address designated below which is the last known address of the
addressee and enclosed in an envelope containing name and return address of the party effecting
service to:


        See attached service list




                                                                   /s/ Seung Woo Lee_____
                                                                   Seung Woo Lee, Esq.
      Case 1-18-46721-nhl       Doc 54   Filed 07/07/20   Entered 07/07/20 11:51:10




                                         Service List

U.S. Department of Education
PO Box 16448
St. Paul, MN 55116−0448

Educational Credit Management Corporation
PO Box 64909
St. Paul, MN 55164-0909

Marianne DeRosa, Trustee
100 Jericho Quadrangle
Suite 127
Jericho, NY 11753

Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014

AMERICAN EXPRESS
C/O Zwicker & Associates, P.C.
P.O Box 9043
Andover, MA 01810-1041

STAGG, TERENZI, CONFUSIONE & WABNIK, LLP
Attn: Cara M. Goldstein, Esq.
401 Franklin Avenue – Suite 300
Garden City, New York 11530
